DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-9, 12, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 20160085114) in view of Kolb et al. (US 20130039094).
Regarding claim 1, Oka discloses (Figs. 1-23; in particular Figs. 1, 4-5, 12, 17-18) a liquid crystal display device comprising, sequentially in the following order: a light source unit (2), a rear side polarizer (51), a liquid crystal cell (30), a front side polarizer (41), and a viewing angle expansion film (60), wherein the liquid crystal cell is a VA mode liquid crystal cell (section 0041).

Kolb discloses (Figs. 1A-9) the viewing angle expansion film has a hole-containing portion (320), and a lengthwise direction of the hole-containing portion can vary along the thickness direction (Fig. 1A; sections 0051-0054). Therefore it necessarily follows that a lengthwise direction of the hole-containing portion is parallel or perpendicular to the absorption axis of the front-side polarizer and it would have been obvious to one of ordinary skill in the art to use the teaching of Kolb in the film of Oka to control the scatter light, haze, and diffuse reflectance for many optical applications. 
Regarding claim 3, Oka discloses (Figs. 1-23; in particular Figs. 1, 4-5, 12, 17-18) the viewing angle expansion film (60) protects a front side surface of the front side polarizer (41).
Regarding claim 6, Oka discloses (Figs. 1-23; in particular Figs. 1, 4-5, 12, 17-18) a rear side optical film (52) provided between the rear side polarizer (51) and the liquid crystal cell (30); and a front side optical film (42) provided between the front side polarizer (41) and the liquid crystal cell (30), wherein the rear side polarizer and the rear side optical film constitute a rear side circularly polarizing plate (50), and the front side polarizer and the front side optical film constitute a front side circularly polarizing plate (40).
Regarding claim 8, Oka discloses (Figs. 1-23; in particular Figs. 1, 4-5, 12, 17-18) the rear side optical film, the front side optical film, or both thereof are a λ/4 plate (section 0041). 
Regarding claim 9, Oka does not necessarily disclose an Nz factor of the rear side optical film, of the front side optical film, or of both of these films are such that Nz ≥ 1.3.

Regarding claim 12, Oka discloses (Figs. 1-23; in particular Fig. 19) including a display surface of a rectangular shape, wherein an absorption axis of the rear side polarizer (51) or the front side polarizer (41) is in a direction parallel or perpendicular to one edge of the display surface.
Regarding claim 16, Oka does not necessarily disclose the viewing angle expansion film includes, as the hole-containing portion, a plurality of hole-containing portions that are approximately parallel to each other.
Kolb discloses (Figs. 1A-9) the viewing angle expansion film includes, as the hole-containing portion (320), a plurality of hole-containing portions (320) that are approximately parallel to each other (Fig. 1A; sections 0051-0054). It would have been obvious to one of ordinary skill in the art to use the teaching of Kolb in the film of Oka to control the scatter light, haze, and diffuse reflectance for many optical applications. 
Regarding claim 32, Oka does not necessarily disclose an azimuth angle at which tone reversal takes place upon observation of a screen of the display device in an oblique polar angle 
Kolb discloses (Figs. 1A-9) a lengthwise direction of the hole-containing portion can vary along the thickness direction (Fig. 1A; sections 0031, 0051-0054). Therefore it necessarily follows that an azimuth angle at which tone reversal takes place upon observation of a screen of the display device in an oblique polar angle direction is a perpendicular angle with respect to the lengthwise direction of the hole-containing portion and it would have been obvious to one of ordinary skill in the art to use the teaching of Kolb in the film of the display device of Oka to control the scatter light, haze, and diffuse reflectance for many optical applications. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oka and Kolb in view of Ochi et al. (US 20170115524).
Regarding claim 2, Oka does not necessarily disclose a hard coat layer on a front side surface of the viewing angle expansion film.
Ochi discloses (Figs. 1-29; in particular Figs. 1, 4, 6, 29) a hard coat layer (39) on a front side surface of the viewing angle expansion film (7, 84). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ochi to have heat resistance and mechanical strength.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Kolb in view of Amimori et al. (US 20050001957).
Regarding claim 17, Oka does not necessarily disclose the viewing angle expansion film includes two or more resin layers, and the hole-containing portion is provided on one or more of the resin layers.

Regarding claim 18, Oka does not necessarily disclose the viewing angle expansion film is formed portion, in the core layer.
Amimori discloses (Fig. 11) the viewing angle expansion film is formed portion, in the core layer (sections 0068-0116). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Amimori to obtain scattering characteristics. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 19, Oka does not necessarily disclose in the viewing angle expansion film, adjacent ones of the hole-containing portions are disposed at random intervals of 50 µm or less, and the hole-containing portion has a width of 20 nm or more.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-9, 12, 16-19, and 32 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871